DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/295,373 originally filed on March 7, 2019. Claims 1-13 are presented for examination. Claim 1 is independent.

Information Disclosure Statement
The Information Disclosure Statements filed on March 7, 2019 and June 6, 2019 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Priority
This application claims priority of US provisional application 62/640,368, filed on March 8, 2018.

Drawings
Regarding FIGS. 5 and 7, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 5 and 7 from complying with 37 CFR 1.84(a)(1).

Claim Objections
Claims 1-13 are objected to because of the following informalities: typographical errors.
Claim 1, and substantially similar limitations in claim 9, recites the limitation “one or more of an access level to the scenario data, a team composition; and a team capability;” The Examiner reasonably believes this limitation contains a typographical error and should be corrected to “one or more of an access level to the scenario data, a team composition[[;]], and a team capability;” Appropriate correction is required. 
Dependent claims 2-13 are also objected to based on their dependency to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computerized system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “assessment of data analysis and information handling operations of a team,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
“a user interface; a scenario database storing scenario data defining an exercise scenario and a corpus of non-machine processable information; an event manager tool, configured to provide an interface with the scenario database; a request for information (RFI) tool, configured to receive a plurality of requests for information (RFIs) from a participant during the training scenario; an analytical management tool providing an interface through which the participant can adjust one or more of an access level to the scenario data, a team composition; and a team capability; an analytical tools suite, configured to provide the participant one or more tools for analyzing the scenario data; and a metrics tool, configured to receive raw participant data reflecting an action the participant takes with each of the event manager tool, the RFI tool, the analytical management tool, and the analytical tools suite, and automatically providing the quantitative assessment of the data analysis and information handling operations of the team.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “assessment of data analysis and information handling operations of a team,” is not providing a practical application. 
“a computer” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-13 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-13 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (hereinafter “Johnson,” US 2017/0309198).
Regarding claim 1, Johnson discloses a computerized system for use by a data analysis and information handling training system to provide a quantitative assessment of data analysis and information handling operations of a team over a network platform (Johnson Abstract, “systems and methods for objectively assessing mission readiness. The systems can comprise a backend system and scenario server in communication with the backend system. The backend system can comprise a planning and analysis system comprising planning and/or assessing data for one or more training missions”), comprising: 
a computer having a user interface (see Johnson Figs. 2-6); 
a scenario database storing scenario data defining an exercise scenario and a corpus of non-machine processable information (Johnson [0054], “The Realistic Military Training (RMT) database 706 can include data specific to the scenario in order to make the training mission more realistic. Exemplary data includes injured civilians, opposing forces, and drone fleets, as well as locations of safe houses and helicopter landing zones. Exemplary data also includes linguistic tools (i.e., translator tools) and cultural data.”); 
an event manager tool, configured to provide an interface with the scenario database (Johnson [0045], “The master scenario event list 604 can include one or more of a scenario name ("MSEL Name"), a scenario type ("MSEL Type"), scenario data ("MSEL Data"), actions associated with the scenario ("Associated Actions"), a script of the training exercise ("Script")”); 
a request for information (RFI) tool, configured to receive a plurality of requests for information (RFIs) from a participant during the training scenario (Johnson [0118], “sending and receiving information between processes or devices including but not limited to using a scripting language, a remote procedure call, an email, a tweet, an application programming interface, Simple Object Access Protocol (SOAP) methods, Common Object Request Broker Architecture (CORBA), HTTP (Hypertext Transfer Protocol), REST (Representational State Transfer), any interface for software components to communicate with each other, using any other known technique for sending information from a one device to another”); 
Upon logging in, the training server 101 can permit the planners and/or audience members to assign a training mission to the participating entities, and/or can permit the participating entities to select a training missions to partake in”; also Johnson [0088], “the content management module 110 can permit a user (i.e., a subject matter expert, a designer, or a planner) to dynamically update the training mission while a role player or a team of the role player are completing the training mission”); 
an analytical tools suite, configured to provide the participant one or more tools for analyzing the scenario data (Johnson [0037], “the scenarios and/or objectives can be created, selected, and/or modified by a user via a planning and analysis system”); and 
a metrics tool, configured to receive raw participant data reflecting an action the participant takes with each of the event manager tool, the RFI tool, the analytical management tool, and the analytical tools suite, and automatically providing the quantitative assessment of the data analysis and information handling operations of the team (Johnson [0100], “the analysis module can comprise a first and a second set of performance metrics. The first set of performance metrics can indicate completions tasks against objectives in the training mission. The second set of performance metrics can be provide a level of confidence of mission realism and execution of the role player”).
Regarding claim 3, Johnson discloses that the analytical tools suite further comprises: a timeline tool configured to provide a work space to order the scenario data according to a temporal sequence (Johnson [0045], “The progress timeline 612, can include a timeline of scenario events 612 and a timeline of action events 614. The timeline of scenario events 612 and timeline of actions 614 can be presented to illustrate to a user accomplishment of the role player or the team of the role player.”).
Regarding claim 6, Johnson discloses that the analytical tools suite further comprises: a geospatial tool configured to allow the participant to place one or more scenario data elements on a The map display allows constant updates of the geospatial data as well as the exercise data (ex. Geographic updates of participating entities in exercise and respective status) overlaid on map”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Fast et al. (hereinafter “Fast,” US 2003/0091970).
Regarding claim 2, Johnson discloses that the event manager tool further comprises: an interface to allow a proctor to provide the scenario data (Johnson [0037], “the scenarios and/or objectives can be created, selected, and/or modified by a user via a planning and analysis system”); … ; the computing devices 104 can allow the planners to communicate with each other and/or the participating entities”).
Johnson does not explicitly teach one or more kill switches to control the exercise scenario.
However, Fast discloses one or more kill switches to control the exercise scenario (Fast [0037], “occasionally time may be suspended while the participant receives advice or criticism from the instructor or, in a gaming application, from the game manager or game monitor… When time is halted for an individual or exclusive group during a simulation, it may be thought of as a suspension, after which the participant or participants will rejoin at the current system time, missing events that have occurred during the suspension period”).
Fast is analogous to Johnson, as both are drawn to the art of training simulation. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include one or more kill switches to control the exercise scenario, as taught by Fast, so that a participant may be given advice or criticism during the exercise scenario (Fast [0037]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Bell et al. (hereinafter “Bell,” US 2016/0352900).
Regarding claim 4, Johnson does not explicitly teach that the analytical tools suite further comprises: a hypothesis comparison tool configured to provide a workspace for the participant to formulate a hypothesis and assess a validity of the hypothesis by arranging the scenario data as empirical evidence in support or refutation of the hypothesis.
the analytics server 137 can be used all the time, both when customer answers survey and when not, so that the predicted score can be compared with actual score, which allows to tune a logic of the analytics sever 137. Additionally or alternatively, the analytics server 137 can use speech, text message, chat, etc. analysis and machine learning to predict/assign a customer satisfaction percentage for CSAT for specified interactions. Additionally or alternatively, the analytics server 137 can analyze speech, text messages, chat, etc. and machine learning to predict/assign a customer's effort for CES for specified interactions. The analytics server 137 can be used to predict/assign other types of scores too.”).
Bell is analogous to Johnson, as both are drawn to the art of data analytics. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the analytical tools suite further comprises: a hypothesis comparison tool configured to provide a workspace for the participant to formulate a hypothesis and assess a validity of the hypothesis by arranging the scenario data as empirical evidence in support or refutation of the hypothesis, as taught by Bell, in order to tune the analytics server (Bell [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, Johnson does not explicitly teach that the hypothesis comparison tool provides an interface for the participant to assign a numerical value to each piece of a relevant scenario data element, determine a score of the hypothesis in a structured manner, and compare the score to determine which of a plurality of hypotheses is most accurate.
the analytics server 137 can be used all the time, both when customer answers survey and when not, so that the predicted score can be compared with actual score, which allows to tune a logic of the analytics sever 137. Additionally or alternatively, the analytics server 137 can use speech, text message, chat, etc. analysis and machine learning to predict/assign a customer satisfaction percentage for CSAT for specified interactions. Additionally or alternatively, the analytics server 137 can analyze speech, text messages, chat, etc. and machine learning to predict/assign a customer's effort for CES for specified interactions. The analytics server 137 can be used to predict/assign other types of scores too.”).
Bell is analogous to Johnson, as both are drawn to the art of data analytics. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the hypothesis comparison tool provides an interface for the participant to assign a numerical value to each piece of a relevant scenario data element, determine a score of the hypothesis in a structured manner, and compare the score to determine which of a plurality of hypotheses is most accurate, as taught by Bell, in order to tune the analytics server (Bell [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Caligor (US 2012/0239451).
Regarding claim 7, Johnson does not teach that the analytical tools suite further comprises: a document analysis tool configured to allow participants to sort, filter, rank, and arrange the scenario data.
However, Caligor discloses that the analytical tools suite further comprises: a document analysis tool configured to allow participants to sort, filter, rank, and arrange the scenario data (Caligor [0002], “managing, sorting and ranking lists of tasks… The solution and method employ multiple filters, sorts and handling rules to embody users' personal planning preferences”).
Caligor is analogous to Johnson, as both are drawn to the art of management software. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the analytical tools suite further comprises: a document analysis tool configured to allow participants to sort, filter, rank, and arrange the scenario data, as taught by Caligor, in order to embody users' personal planning preferences (Caligor Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8, Johnson does not teach that the document analysis tool further comprises: an interface configured for the participant to select a part of one or more scenario data to be displayed, assign a priority to the one or more scenario data elements, and designate the one or more scenario data elements for processing by one or more other tools within the analytical tool suite.
However, Caligor discloses that the document analysis tool further comprises: an interface configured for the participant to select a part of one or more scenario data to be displayed, assign a priority to the one or more scenario data elements, and designate the one or more scenario data elements for processing by one or more other tools within the analytical tool suite (Caligor [0089], “From a user perspective, a Task is a discrete to-do, defined by attributes including Task Name, Duration, Do Date, Scheduling Type, Deadline, Category, Priority, Special Flag+Notes, Assigned To/By, and Completion Status. A Task may have a duration assigned to it. "Time-Specific" Tasks (labeled Day/Time in FIG. 2.1) are conventional Tasks with the addition of specified start and end times, giving them aspects in common with an event”).
Caligor is analogous to Johnson, as both are drawn to the art of management software. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the document analysis tool further comprises: an interface configured for the participant to select a part of one or more scenario data to be displayed, assign a priority to the one or more scenario data elements, and designate the one or more scenario data elements for processing by one or more other tools within the analytical tool suite, as taught by Caligor, in order to embody users' personal planning preferences (Caligor Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gavriloff (US 6,371,855).
Regarding claim 9, Johnson does not teach that the analytical management tool further comprises: a virtual wallet, configured to decrement a predetermined credit value for a change in one or more of an access level to the scenario data, a composition of the team; and a team capability.
However, Gavriloff discloses that the analytical management tool further comprises: a virtual wallet, configured to decrement a predetermined credit value for a change in one or more of an access level to the scenario data, a composition of the team; and a team capability (Gavriloff col. 4 lines 23-39, “a participant acts as a coach of his or her own clubs or teams (the terms club and team will be used interchangeably throughout). The team or teams selected by the coach compete against teams assembled by other game participants. The players on the team must be " purchased" by the coach using an opening budget of game value units, the equivalent of virtual money, assigned by the game administrator for this purpose”).
Gavriloff is analogous to Johnson, as both are drawn to the art of network team games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the analytical management tool further comprises: a virtual wallet, configured to decrement a predetermined credit value for a change in one or more of an access level to the scenario data, a composition of the team; and a team capability, as taught by Gavriloff, in order to test financial acumen necessary for maintaining a team (Gavriloff col. 1 lines 52-57). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pyper (US 2017/0237823).
Regarding claim 10, Johnson does not teach that the network platform comprises: a JavaScript web development framework client in communication with a content delivery network (CDN) implemented in a distributed network of proxy servers and data centers.
However, Pyper discloses that the network platform comprises: a JavaScript web development framework client in communication with a content delivery network (CDN) implemented in a distributed network of proxy servers and data centers (Pyper [0105], “JavaScript can be used as a mechanism for calling to the proxy server and initiating its functions, as described herein. The JavaScript file can either be loaded from a first-party domain or a third-party domain. Preferably, the third-party domain is one that appears innocuous. Whereby the first-party domain can be, for example, from the publisher's or web server's own domain; and the third-party domain can be, for example, a domain that appears to be a Content Delivery Network (CDN)”).
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Gupta et al. (hereinafter “Gupta,” US 2018/0041491).
Regarding claim 11, Johnson does not teach that the network platform further comprises: an authentication identity service provider configured to provide a JSON Web Token (JWT) as an identity authentication.
However, Gupta discloses that the network platform further comprises: an authentication identity service provider configured to provide a JSON Web Token (JWT) as an identity authentication (Gupta [0083], “receiving standard identity tokens that are JavaScript Object Notation ("JSON") Web Tokens ("JWTs") conveying the user's authenticated identity”).
Gupta is analogous to Johnson, as both are drawn to the art of web applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the network platform further comprises: an authentication identity service provider configured to provide a JSON Web Token (JWT) as an identity authentication, as taught by Gupta, as a combination of prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Johnson does not teach that the network platform further comprises: an application program interface (API), hosted on a cloud service provider site, configured to coordinate a plurality of HTTP requests and the JWT access token for each of the plurality of HTTP requests.
However, Gupta discloses that the network platform further comprises: an application program interface (API), hosted on a cloud service provider site, configured to coordinate a plurality of HTTP requests and the JWT access token for each of the plurality of HTTP requests (Gupta [0083], “Interactive web-based and native applications leverage standard browser-based OpenID Connect flow to request user authentication, receiving standard identity tokens that are JavaScript Object Notation ("JSON") Web Tokens ("JWTs") conveying the user's authenticated identity. Internally, the runtime authentication model is stateless, maintaining the user's authentication/session state in the form of a host HTTP cookie (including the JWT identity token). The authentication interaction initiated via the OpenID Connect protocol is delegated to a trusted SSO service that implements the user login/logout ceremonies for local and federated logins.”).
Gupta is analogous to Johnson, as both are drawn to the art of web applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include that the network platform further comprises: an application program interface (API), hosted on a cloud service provider site, configured to coordinate a plurality of HTTP requests and the JWT access token for each of the plurality of HTTP requests, as taught by Gupta, as a combination of prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Jones et al. (hereinafter “Jones,” US 2014/0023995).
Regarding claim 13, Johnson does not explicitly teach a real-time communications functionality provided by an external real-time communication service provider.
However, Jones discloses a real-time communications functionality provided by an external real-time communication service provider (Jones [0005], “In the case of team training, it would be advantageous for the training equipment to allow real-time communications between trainees in the team”).
Jones is analogous to Johnson, as both are drawn to the art of computer-based training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Johnson, to include a real-time communications functionality provided by an external real-time communication service provider, as taught by Jones, in order to provide more realistic immersive training (Jones [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SA/Examiner, Art Unit 3715                 

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715